             CASE 0:18-cr-00150-DWF-HB Doc. 473 Filed 08/31/21 Page 1 of 2
                                               OFFICE OF THE
*KATHERIAN D. ROE                                                                         JAMES BECKER
 Federal Defender                      FEDERAL DEFENDER                                *SHANNON ELKINS
                                            District of Minnesota                              LISA LOPEZ
*MANNY ATWAL                                                                                   KEALA EDE
 First Assistant Defender                   107 U.S. Courthouse                          DOUGLAS MICKO
                                           300 South Fourth Street                           ROB MEYERS
*DOUGLAS OLSON                                                                            ERIC RIENSCHE
 Senior Litigator
                                           Minneapolis, MN 55415                        SARAH WEINMAN
                                            Phone: 612-664-5858                          Assistant Defenders
CHAD M. SPAHN                                Fax: 612-664-5850
Senior Investigator                                                     *MSBA Certified Criminal Law Specialist




August 31, 2021

The Honorable Donovan W. Frank
Senior U.S. District Court Judge
District of Minnesota
316 North Robert Street
St. Paul, Minnesota 55101

           RE:        United States v. Michael Hari, n/k/a Emily Hari
                      Case No. 18-CR-150(1) (DWF/HB)


Dear Honorable Judge Frank:

This letter is written in response to the Court’s Text-Only Order submitted as ECF Doc.
466, ordering the parties to address how, if at all, Ms. Hari’s now dismissed civil lawsuit
impacts the Motion currently before the Court in ECF Doc. 457.

The Civil Rights Complaint in 19-1330 before the Honorable Eric C. Tostrud was
dismissed by His Honor on November 2, 2020. The suit, filed on May 20, 2019,
challenged the cross-gender pat down searches being conducted at the Anoka County Jail
and attempted to end the jail’s practice of having female officers pat down and search
male inmates. Although the complaint discusses the offenses against the male defendant
subject to such searches, it also asks the Court to consider the perspective of the female
officers at the jail who are required to do such searches even though they are
uncomfortable doing so. The entire suit preceded Ms. Hari’s gender dysphoria disclosure,
but did not precede the evidence of Ms. Hari’s gender dysphoria, which certainly
occurred pre-arrest.

Recently, Counsel filed Ms. Emily Hari’s Motion for Transgender Acknowledgement of
Legal Name and Correct Pronouns as well as Presentence Report Amendment and Prison
Recommendation. (ECF Doc. 457) This motion discusses Ms. Hari’s gender dysphoria
throughout her life, her “coming-out” to the mental health professionals at the Sherburne
County Jail in December of 2020 and specifically asks the Court to consider the evidence
the FBI seized from her computer prior to her arrest in 2018.
        CASE 0:18-cr-00150-DWF-HB Doc. 473 Filed 08/31/21 Page 2 of 2

The Honorable Donovan W. Frank           Page 2                           RE: Emily Hari
August 31, 2021                                                   18-CR-150(1)(DWF/HB)

The forensic computer evidence includes numerous internet searches Ms. Hari conducted
in 2017 and 2018 for “transgender,” “transgender surgery,” “post-op transgender” and
“sex change.” The evidence explains that Ms. Hari looked up transgender related
surgeries and topics in Google, Bing and YouTube, that she sought out information on
transgender icons like Chelsea Manning, Emmie Smith and Katherine Boone. And lastly,
the evidence shows that Ms. Hari searched for transgender documentaries, transgender
support groups and transgender advice. Since some of these searches preceded the
bombing of the Dar al Farooq mosque and the Other Acts charges in the Illinois
indictment, it would be impossible for her to fabricate gender dysphoria pre-criminal
conduct, pre-arrest, to obtain a benefit at some other uncertain point in the future. Her
gender dysphoria is real.

Ms. Hari’s Motion in ECF Doc. 457 was filed under seal because of the deeply personal
experience of a person with gender dysphoria, the private corresponding assessment
conducted by Dr. Charles Samenow and to protect Ms. Hari’s family.

Counsel submits that the dismissed civil suit has no bearing on the Motion before the
Court. The government has reviewed the same evidence on Ms. Hari’s computer and
does not object to her requests to acknowledge her legally changed name, her pronouns,
her request for amendment of the presentence report and a request for a female prison
recommendation.

Thank you for your time and consideration.


Sincerely,

s/Shannon Elkins

SHANNON ELKINS
Attorney for Emily Hari
